Per Curiam.

After taking into consideration all relevant factors we think that the order should be modified by reducing the assessments as follows:
1938- 39
1939- 40
1940- 41
1941- 42

Land

$800,000
800,000
800,000
775,000

Building

$264,000
260,000
255.000
250.000

Total

$1,064,000
1,060,000
1.055.000
1.025.000
As so modified the order should be affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Order unanimously modified as stated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. . Settle order on notice. ■